Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	An information handling system operating an error revision suggestion system comprising: [Additional elements that do not amount to more than the judicial exception]
	a processor configured to receive inputs, via a graphical user interface, selection of a plurality of visual modeling elements selected from a menu of visual modeling elements representing customized code sets to generate a visual model of an end- to-end business integration process with a plurality of customized software integration applications; [Abstract idea of collecting, analyzing, manipulating and displaying data]
	a memory for storing the plurality of customized software integration applications for specific integration processes for transforming data to enable electronic data exchange between user business process systems and trading partners; [Abstract idea of collecting, analyzing, manipulating and storing data]
	a processor transmitting an executable run-time engine for a first of the plurality of customized software integration applications and a first customized code set for execution by a user at a specific 
	the processor receiving an indication an error during execution of a portion of the end-to- end business integration process represented by the code sets associated with the visual model has occurred during execution of the first customized code set; and [Abstract idea of collecting, analyzing and manipulating data]
	the processor transmitting an instruction to the specific user business process system indicating a correction of erroneous user input into the portion of the end-to-end business integration process associated with the visual model is required to resolve the error if the error is associated in a resolve database with a previously executed correction of erroneous user input. [Abstract idea of transmitting, analyzing, and reporting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.

	Claim 2 recites the following:
	The information handling system operating the error revision suggestion system of claim 1 further comprising: the processor receiving an indication the error has been resolved by correcting erroneous user input; and the resolve database storing an association between the error and the received indication. [Abstract idea of collecting, analyzing, and storing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The information handling system operating the error revision suggestion system of claim 3 further comprising: the processor receiving an indication the error has been resolved by performing the previously executed code set revision on the first customized code set; and the processor incrementing 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The information handling system operating the error revision suggestion system of claim 1 further comprising: the processor determining the error is associated in the resolve database with a plurality of previously executed code set revisions; and the processor instructing the user to perform a first of the plurality of previously executed code set revisions associated in the resolve database with a highest confidence score on the first customized code set. [Abstract idea of collecting, analyzing and manipulating data]
MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:
	The information handling system operating the error revision suggestion system of claim 5 further comprising: the processor receiving an indication the error has not been resolved by performing the first of the plurality of previously executed code set revisions on the first customized code set; the processor instructing the user to perform a second of the plurality of previously executed code set revisions associated in the resolve database with a second highest confidence score on the first customized code set; and the processor decrementing the highest confidence score associated in the resolve database with the first of the plurality of previously executed code set revisions. [Abstract idea of collecting, analyzing and manipulating data]
MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 7 recites the following:
	The information handling system operating the error revision suggestion system of claim 1 further comprising: the processor determining the error is not associated in the memory with a previously executed correction of erroneous user input or a previously executed code set revision; and the processor transmitting an indication to the user to search for erroneous user input to the integration process. [Abstract idea of collecting, analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims 8-14 are rejected based on similar rationale given to claims 1-7.
	Claims 15-20 are rejected based on similar rationale given to claims 1-6.
Response to Amendment
Amendments and arguments against the previous prior art rejections have been considered and are persuasive. Accordingly, the previous prior art rejections have been withdrawn. 
After reconsideration of claimed invention it was determined the claims do not recite patent eligible subject matter. The claimed invention takes a general approach and applies it to an application of choice. Although the approach may be unique it could be applied to any application within or outside of computer technology. For example, the approach could be used to suggest error revision for a business process. The business process may provide specifications of how electronic data such as Purchase Orders and Invoices must be formatted for electronic data communication and how that data should be communicated. See Applicant’s specification paragraph 0015. A specific format could be anything such as a word length, number, or letter. Therefore, the claimed invention does not recite patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113